IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHAD COTTELLI,                                          No. 82187
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                            FILED
                IN AND FOR THE COUNTY OF CLARK;                             SEP 1 2021
                AND THE HONORABLE JACQUELINE
                                                                         ELIZABE A BROWN
                M. BLUTH, DISTRICT JUDGE,                               CLE F R E

                Respondents,                                           BY
                                                                                DEPUTY CLERK
                and
                CHIEH-SHENG LIN,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of prohibition challenges a
                district court order denying without an evidentiary hearing a motion to
                dismiss for lack of personal jurisdiction. Having considered the petition and
                its supporting documentation, we are not persuaded on this record that our
                extraordinary and discretionary intervention is warranted at this time. See
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004) (observing that the party seeking writ relief bears the burden of
                showing such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107
                Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ
                relief is an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). Accordingly, we
                            ORDER the petition DENIED.




                                          Cadish

SUPREME COURT
     OF                                       , J.
   NEVADA
                Pickering                                    Herndon
1(1) 1947A                                                                       -2
                                      4   '45 • ,•‘"(k                      ,
                                                •        '
                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Garg Golden Law Firm
                      Anderson McPharlin & Conners LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
   NEVADA

                                                 2
  I 947A


                                      •-•

                                             •